Name: Commission Regulation (EC) No 638/98 of 20 March 1998 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  agricultural policy;  prices
 Date Published: nan

 EN Official Journal of the European Communities21. 3. 98 L 87/1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 638/98 of 20 March 1998 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/ 94 of 21 December 1994 on detailed rules for the applica- tion of the import arrangements for fruit and veget- ables (1), as last amended by Regulation (EC) No 2375/ 96 (2), and in particular Article 4 (1) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu- lation (EC) No 150/95 (4), and in particular Article 3 (3) thereof, Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilat- eral trade negotiations, the criteria whereby the Commis- sion fixes the standard values for imports from third countries, in respect of the products and periods stipu- lated in the Annex thereto; Whereas, in compliance with the above criteria, the stand- ard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 21 March 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 March 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 337, 24. 12. 1994, p. 66. (2) OJ L 325, 14. 12. 1996, p. 5. (3) OJ L 387, 31. 12. 1992, p. 1. (4) OJ L 22, 31. 1. 1995, p. 1. EN Official Journal of the European Communities 21. 3. 98L 87/2 ANNEX to the Commission Regulation of 20 March 1998 establishing the standard import values for determining the entry price of certain fruit and vegetables (ECU/100 kg) CN code Third country code (1) Standard import value 0702 00 00 204 50,9 212 108,7 624 169,7 999 109,8 0709 10 00 220 166,5 999 166,5 0709 90 70 052 109,1 204 102,9 624 209,3 999 140,4 0805 10 10, 0805 10 30, 0805 10 50 052 36,5 204 35,2 212 42,3 600 51,2 624 48,6 999 42,8 0805 30 10 600 70,0 999 70,0 0808 10 20, 0808 10 50, 0808 10 90 052 42,5 060 40,4 388 111,1 400 96,8 404 93,4 508 101,9 512 98,5 524 95,2 528 92,7 720 72,9 999 84,5 0808 20 50 052 137,7 388 68,2 400 102,2 512 79,5 528 80,2 720 65,9 999 88,9 (1) Country nomenclature as fixed by Commission Regulation (EC) No 2317/97 (OJ L 321, 22. 11. 1997, p. 19). Code 999' stands for of other origin'.